DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 7/1/2021, is acknowledged. Claims 1 – 2 are amended. Claims 8 – 9 are newly entered. Claims 1 – 9 are currently pending in the application and under consideration for this office action.

The previous objection to the drawings has been withdrawn by the Examiner in response to the amendment to the specification filed by Applicant.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1 – 2 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Improved magnetostriction of Fe83Ga17 ribbons doped with Sm”, 2016. Rare Metals, Vol 36, No .
Regarding claim 1, Wu teaches a magnetostrictive material (Abstract) comprising:  a FeGaSm alloy (P 19, S 2, L 1-3). In one case, Wu teaches that the FeGaSm alloy is made of (Fe0.83Ga0.17)100-xSmx, wherein x=0.42 (P 19, S 2, L 1-3). The Examiner asserts that such a composition equates to 82.65% Fe, 16.93% Ga, and 0.42% Sm. The composition of the taught alloy has been overlayed Applicant’s annotated Fig. 3 below:

    PNG
    media_image1.png
    776
    1011
    media_image1.png
    Greyscale

	As shown by the above figure, the composition taught by Wu does not fall within Applicant’s claimed Expression (1), which amounts to a range, but it is close.
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, absent any showing of criticality or unexpected results. In addition, the Examiner notes that there is an expectation that the alloy taught by Wu would possess similar properties as what has been claimed, as Fig. 4 of the present application explains that an alloy having approximately the same composition as is taught by Wu will have a magnetostriction quantity which is equal to that of much of the claimed magnetostrictive material composition.
Additionally, Wu teaches that a dramatic enhancement in magnetostriction is produced by doping the Fe-Ga alloys with trace amounts of rare-earth elements, such as Sm (P 21, S 4, L 3-5). Wu additionally provides figures, such as Fig. 4b, which chart the change in magnetostriction as an effect of varying Sm content. As such, Wu has established the Sm content as a result-effective variable; that is, it has been demonstrated that a change in Sm content leads to an appreciable change in magnetostriction amount.
Such a notion is further supported by Kanekiyo, who teaches a semi-rigid magnetic material ([0001]) which may have the composition Fe100-x-yBxRyMz ([0007], L 70-71), where R is a rare earth element which may include samarium ([0007], L 71-72), and M is an element which may be gallium ([0007], L 72-73). Kanekiyo teaches that the rare earth element R, which may be samarium, is present in an amount of 0.5-4 at% ([0007], L 74-76). Kanekiyo teaches that including the rare earth element in this amount results in a large magnetostriction ([0024], L 236-239).
As Kanekiyo teaches material having a similar overall composition to that of Wu, and teaches that incorporating a rare earth element such as Sm in amounts greater than the maximum amount of 0.42 at% Sm tested by Wu results in a large magnetostriction, an ordinarily skilled artisan would have found it obvious to adjust the Sm content in order to optimize magnetostriction 
Regarding claim 2, the Examiner notes that by Wu’s taught formula, (Fe0.83Ga0.17)100-xSmx, the maximum possible Ga content possible is 17 at%. Thus, when Sm is present in any amount, there is no direct overlap between the Ga content taught by Wu and the narrowed effective Ga content range of 17-18 at% of the instant claim. However, the Ga content taught by Wu and that of the instant claim is close.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Thus, absent any showing of criticality or unexpected results, a prima facie case of obviousness exists with respect to Ga content of the magnetostrictive material (represented in the instant claim by “17 ≤ x ≤ 18”).
Further, it is noted by the Examiner that Wu does not explicitly teach any example FeGaSm alloys which have a Sm content which falls within the narrowed effective Sm content range of 0.7-1.4 at% of the instant claim. Wu explicitly teaches up to 0.42 at% Sm. However, Wu does not teach against the inclusion of Sm in amounts greater than is explicitly taught. Even further, Wu teaches that a dramatic enhancement in magnetostriction is produced by doping the Fe-Ga alloys with trace amounts of rare-earth elements, such as Sm (P 21, S 4, L 3-5). Wu additionally provides figures, such as Fig. 4b, which chart the change in magnetostriction as an effect of varying Sm content. As such, Wu has established the Sm content as a result-effective variable; that is, it has been demonstrated that a change in Sm content leads to an appreciable change in magnetostriction amount. Thus, it would have been obvious to an ordinarily skilled artisan to adjust the Sm content of the magnetostrictive material taught by Wu in order to optimize the magnetostriction amount (MPEP 2144.05 II).
8, Wu teaches, in Fig. 4b, that the magnetostriction amount of the magnetostrictive material may reach upwards of 500 ppm (1*10-6 = 1 ppm). As such, an overlapping magnetostriction amount has been established between that of Wu and the instant claim.
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the magnetostriction amount taught by Wu (up to approximately 530-540 as suggested by Fig. 4b) overlaps with the claimed amount of the instant claim (400 ppm or greater).
Regarding claim 9, Wu teaches, in Fig. 4b, that the magnetostriction amount of the magnetostrictive material may reach upwards of 500 ppm (1*10-6 = 1 ppm). As such, an overlapping magnetostriction amount has been established between that of Wu and the instant claim.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the magnetostriction amount taught by Wu (up to approximately 530-540 as suggested by Fig. 4b) overlaps with the claimed amount of the instant claim (480 ppm or greater).

Claims 3 – 5 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over “Improved magnetostriction of Fe83Ga17 ribbons doped with Sm”, 2016. Rare Metals, Vol 36, No 1, pp 18-22 (“Wu”; of record) in view of JP 2000-252107 (“Kanekiyo”; herein referring to English .
Regarding claim 3, Wu does not explicitly teach that an orientation difference of <100> orientation of the FeGaSm alloy is in a range of 0° or greater and 10° or less, with respect to a maximum strain direction of the magnetostrictive material. 
It is noted that Wu teaches forming this magnetostrictive material by arc-melting precursor ingots of the FeGaSm alloy four times, and then preparing ribbons by melt spinning (P 19, S 2). The instant specification discloses that the magnetostrictive material of the instant application may have any suitable form or shape so long as the magnetostrictive material is formed of the FeGaSm alloy (Instant Application: P 5, L 9-18). The instant specification also states that it is possible to use any suitable alloy manufacturing method so long as a method for manufacturing the magnetostrictive material according to the present embodiment is a method for obtaining the10 magnetostrictive material of the FeGaSm alloy, and the method for manufacturing the magnetostrictive material according to the present embodiment is not particularly limited (Instant Application: P 10, L 30 – P 11, L 3).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the magnetostrictive material taught by Wu would possess an orientation difference of <100> orientation with respect to a maximum strain direction of the magnetostrictive material as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition as well as the disclosure within the instant 
Alternatively, it is noted that Clark teaches magnetostrictive iron alloys and magnetostrictive devices utilizing such alloys (1: 41-45). Clark teaches that through inexpensive processing conditions, material may be obtained with a preferred [100] crystallographic texture direction along which maximum magnetostriction can be obtained (7: 49-52).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Clark and utilize inexpensive processing conditions to obtain a magnetostrictive iron alloy with a [100] crystallographic texture direction, along which maximum magnetostriction can be obtained. As previously noted, the processing conditions taught by Clark, which may include the rolling procedure taught in (8: 21-49), is inexpensive, and results in a preferred crystallographic texture direction.
Moreover, the Examiner asserts that if maximum magnetostriction can be obtained along the [100] crystallographic texture direction, then this direction would also correspond to a maximum strain direction of the magnetostrictive material, as magnetostriction is the property of materials to strain under an applied magnetic field until reaching a saturation value. If maximum magnetostriction is achieved in the [100] direction, then maximum strain would also be achieved in this direction. Further, if maximum strain direction and [100] crystallographic texture direction are in the same direction (i.e. parallel), the orientation difference would be 0°, and thus fall within the claimed amount.
Regarding claims 4 and 5, Wu teaches that the magnetostrictive material has improved properties over Iron-Gallium alloys (Galfenol), which are typically used in magnetic actuators, sensors, and magnetoelectric devices (P 18, S 1). As such, it would have been obvious to an 
The Examiner notes that the instant specification discloses that both sensors and actuators are included as “magnetostrictive” devices (Instant Application: P 8, L 24-33). As such, Wu suggests a magnetostrictive device according to the instant claim.
Wu does not explicitly teach that a maximum strain direction of the magnetostrictive material is configured to form an inclination angle of 0° or greater and 10° or less, with respect to a predetermined direction of a 5dimensional change of the magnetostriction type device.
The Examiner asserts that setting the maximum strain direction of the magnetostrictive material to form an inclination angle that approaches 0° with respect to a predetermined direction of a dimensional change of the magnetostriction type device (i.e. the two directions are parallel) would have been obvious to an ordinarily skilled artisan. Although such a teaching is not explicitly found in Wu nor Clark, the Examiner references Fig. 1 of Clark, for example, along with the previously mentioned teachings that the maximum magnetostriction direction is preferably along the [100] crystallographic texture direction. Fig. 1 of Clark depicts a magnetostrictive device which may act as an actuator, wherein magnetostrictive material 14 is acted upon by a generated magnetic field. The magnetic field acts upon the magnetostrictive material (i.e. core), causing dimensional change along at least one axis thereof (3: 54-60; Fig. 1). The Examiner further notes that Wu also suggests use of the magnetostrictive material in magnetostrictive devices such as actuators, as previously discussed.
The Examiner asserts that selecting the same direction for both maximum magnetostriction/strain of the magnetostrictive material, as well as predetermined direction of dimensional change for the magnetostrictive device, would have been obvious for the reason of 
Even further, it is noted that a “predetermined direction of a dimensional change of the magnetostriction type device” appears to be an intended use of the claimed magnetostriction type device. It is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)). 
As a “predetermined direction of a dimensional change of the magnetostriction type device” may be adjusted by a user during operation of the magnetostriction type device, it does not result in a structural difference in the device itself. Thus, the limitation concerning an inclination angle between a maximum strain direction and predetermined direction of a dimensional change of the magnetostriction type device amounts to an intended use limitation.
6, Wu teaches that the magnetostrictive material has improved properties over Iron-Gallium alloys (Galfenol), which are typically used in magnetic actuators, sensors, and magnetoelectric devices (P 18, S 1). As such, it would have been obvious to an ordinarily skilled artisan to incorporate the magnetostrictive material taught by Wu into one of these devices.
The Examiner notes that the instant specification discloses that both sensors and actuators are included as “magnetostrictive” devices (Instant Application: P 8, L 24-33). As such, Wu suggests a magnetostrictive device according to the instant claim.
Wu does not explicitly teach that a maximum strain direction of the magnetostrictive material is configured to form an inclination angle of 0° or greater and 10° or less, with respect to a predetermined direction of a 5dimensional change of the magnetostriction type device.
The Examiner asserts that setting the maximum strain direction of the magnetostrictive material to form an inclination angle that approaches 0° with respect to a predetermined direction of a dimensional change of the magnetostriction type device (i.e. the two directions are parallel) would have been obvious to an ordinarily skilled artisan. Although such a teaching is not explicitly found in Wu nor Clark, the Examiner references Fig. 1 of Clark, for example, along with the previously mentioned teachings that the maximum magnetostriction direction is preferably along the [100] crystallographic texture direction. Fig. 1 of Clark depicts a magnetostrictive device which may act as an actuator, wherein magnetostrictive material 14 is acted upon by a generated magnetic field. The magnetic field acts upon the magnetostrictive material (i.e. core), causing dimensional change along at least one axis thereof (3: 54-60; Fig. 1). The Examiner further notes that Wu also suggests use of the magnetostrictive material in magnetostrictive devices such as actuators, as previously discussed.

Even further, it is noted that a “predetermined direction of a dimensional change of the magnetostriction type device” appears to be an intended use of the claimed magnetostriction type device. It is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)). 
As a “predetermined direction of a dimensional change of the magnetostriction type device” may be adjusted by a user during operation of the magnetostriction type device, it does 
Regarding claim 7, Wu does not explicitly teach that an orientation difference of <100> orientation of the FeGaSm alloy is in a range of 0 or greater and 100 or less, with respect to a maximum strain direction of the magnetostrictive material. 
It is noted that Wu teaches forming this magnetostrictive material by arc-melting precursor ingots of the FeGaSm alloy four times, and then preparing ribbons by melt spinning (P 19, S 2). The instant specification discloses that the magnetostrictive material of the instant application may have any suitable form or shape so long as the magnetostrictive material is formed of the FeGaSm alloy (Instant Application: P 5, L 9-18). The instant specification also states that it is possible to use any suitable alloy manufacturing method so long as a method for manufacturing the magnetostrictive material according to the present embodiment is a method for obtaining the10 magnetostrictive material of the FeGaSm alloy, and the method for manufacturing the magnetostrictive material according to the present embodiment is not particularly limited (Instant Application: P 10, L 30 – P 11, L 3).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the magnetostrictive material taught by Wu would possess an orientation difference of <100> orientation with respect to a maximum strain direction of the magnetostrictive material as claimed absent evidence or persuasive reasoning to 
Alternatively, it is noted that Clark teaches magnetostrictive iron alloys and magnetostrictive devices utilizing such alloys (1: 41-45). Clark teaches that through inexpensive processing conditions, material may be obtained with a preferred [100] crystallographic texture direction along which maximum magnetostriction can be obtained (7: 49-52).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Clark and utilize inexpensive processing conditions to obtain a magnetostrictive iron alloy with a [100] crystallographic texture direction, along which maximum magnetostriction can be obtained. As previously noted, the processing conditions taught by Clark, which may include the rolling procedure taught in (8: 21-49), is inexpensive, and results in a preferred crystallographic texture direction.
Moreover, the Examiner asserts that if maximum magnetostriction can be obtained along the [100] crystallographic texture direction, then this direction would also correspond to a maximum strain direction of the magnetostrictive material, as magnetostriction is the property of materials to strain under an applied magnetic field until reaching a saturation value. If maximum magnetostriction is achieved in the [100] direction, then maximum strain would also be achieved in this direction. Further, if maximum strain direction and [100] crystallographic texture direction are in the same direction (i.e. parallel), the orientation difference would be 0°, and thus fall within the claimed amount.








Double Patenting













The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1 – 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of copending Application No. 16/775239 (US 2020/0274056; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘239 application claims a magnetostrictive material having a composition which overlaps in scope with the composition of the magnetostrictive material of instant claims 1 and 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 3 and 7 – 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of copending Application No. 16/460223 (US 2020/0105997; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘223 application claims a magnetostrictive material having a composition which overlaps in scope with the composition of the magnetostrictive material of instant claims 1 and 2. Additionally, the ‘223 application claims limitations which appear to overlap in scope with the claimed orientation difference of <100> orientation of the FeGaSm alloy with respect to a maximum strain direction of the magnetostrictive material. Even further, the magnetostriction 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 – 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 16/460145 (US 2020/0076332; of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘145 application claims a magnetostrictive material having a composition which overlaps in scope with the composition of the magnetostrictive material of instant claims 1 and 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3 – 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 – 8 of copending Application No. 16/460145 (US 2020/0076332; of record) in view of US 8308874 (“Clark”; of record).
Regarding these claims, the ‘145 application claims a magnetostrictive device, but does not explicitly claim that either 1) an orientation difference of <100> orientation of the FeGaSm alloy is in a range of 0° or greater and 10° or less, with respect to a maximum strain direction of the magnetostrictive material; or 2) a maximum strain direction of the magnetostrictive material is configured to form an inclination angle of 0° or greater and 10° or less, with respect to a predetermined direction of a 5dimensional change of the magnetostriction type device.
10 magnetostrictive material of the FeGaSm alloy, and the method for manufacturing the magnetostrictive material according to the present embodiment is not particularly limited (Instant Application: P 10, L 30 – P 11, L 3).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the magnetostrictive material claimed by the ‘145 application would possess an orientation difference of <100> orientation with respect to a maximum strain direction of the magnetostrictive material as claimed absent evidence or persuasive reasoning to the contrary, due to the substantially similar composition as well as the disclosure within the instant specification that the manufacturing method of the magnetostrictive material is not particularly limited, suggesting that a specific processing method is not required to possess the claimed feature.
Alternatively, it is noted that Clark teaches magnetostrictive iron alloys and magnetostrictive devices utilizing such alloys (1: 41-45). Clark teaches that through inexpensive processing conditions, material may be obtained with a preferred [100] crystallographic texture direction along which maximum magnetostriction can be obtained (7: 49-52).

Moreover, the Examiner asserts that if maximum magnetostriction can be obtained along the [100] crystallographic texture direction, then this direction would also correspond to a maximum strain direction of the magnetostrictive material, as magnetostriction is the property of materials to strain under an applied magnetic field until reaching a saturation value. If maximum magnetostriction is achieved in the [100] direction, then maximum strain would also be achieved in this direction. Further, if maximum strain direction and [100] crystallographic texture direction are in the same direction (i.e. parallel), the orientation difference would be 0°, and thus fall within the claimed amount.
With respect to 2), the Examiner asserts that setting the maximum strain direction of the magnetostrictive material to form an inclination angle that approaches 0° with respect to a predetermined direction of a dimensional change of the magnetostriction type device (i.e. the two directions are parallel) would have been obvious to an ordinarily skilled artisan. Although such a teaching is not claimed in the ‘145 application nor explicitly taught Clark, the Examiner references Fig. 1 of Clark, for example, along with the previously mentioned teachings that the maximum magnetostriction direction is preferably along the [100] crystallographic texture direction. Fig. 1 of Clark depicts a magnetostrictive device which may act as an actuator, wherein magnetostrictive material 14 is acted upon by a generated magnetic field. The magnetic field acts upon the 
The Examiner asserts that selecting the same direction for both maximum magnetostriction/strain of the magnetostrictive material, as well as predetermined direction of dimensional change for the magnetostrictive device, would have been obvious for the reason of maximizing the magnitude of said predetermined direction of dimensional change. Further, such a selection would result in an inclination angle of the maximum strain direction with respect to the predetermined direction of dimensional change that is 0° (i.e. parallel), which falls within the claim.
Even further, it is noted that a “predetermined direction of a dimensional change of the magnetostriction type device” appears to be an intended use of the claimed magnetostriction type device. It is held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations (MPEP 2114). While intended use recitations and other types of functional language are not entirely disregarded, the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP 2114). The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP 2114 (II)). 
.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s remarks filed 7/1/2020 are acknowledged and have been fully considered. Applicant has argued that the alloy disclosed by Wu does not fall within the scope of the amended claims. The Examiner finds this argument persuasive; as such, the previous rejection of claim 1 under 35 USC 102(a)(1) by Wu has been withdrawn. However, upon further consideration, the Examiner has presented new grounds of rejection of claim 1, under 35 USC 103, and further incorporating the newly cited Kanekiyo reference.
	With respect to the rejection of claim 2 over Wu in view of Sukigara, Applicant has traversed the rejection, and argues that the rejection mischaracterizes the teachings of Sukigara. Applicant notes that Sukigara teaches that the range of 0.1-1.3 at% Sm taught by Sukigara refers to the amount of Sm simple – not the total amount of Sm in the magnetostrictive material. Upon review of the Sukigara reference, the Examiner agrees with Applicant that the recited amount of 0.1-1.3 at% Sm does not represent the total amount of Sm present in the material of Sukigara, and appears to be an amount of pure Sm phase which is present in conjunction with large amounts of SmFe2 phase which are unaccounted for in the recited 0.1-1.3 at% Sm simple. As such, the 
	Regarding Applicant’s remarks concerning the provisional double patenting rejections of record, these rejections are hereby maintained as they are not the only rejections remaining in the present application. These rejections may be withdrawn as has been requested by Applicant if they are the only remaining rejections, as stated in MPEP 804 I B 1 (b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4374665 (“Koon”) – magnetostrictive devices having a composition similar to that of the present application, including an iron base, glass forming elements such as gallium, and lanthanides such as samarium
Golovin et al, “Mechanical spectroscopy of phase transitions in Fe-(23-28)Ga-RE alloys”, 2021. Journal of Alloy and Compounds, Vol 874 – exploration of properties relating to phase changes of Galfenols allowed with small amounts of RE elements such as samarium

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735